 



Exhibit 10.2
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of June 23, 2006,
by and between COLT, LLC a West Virginia limited liability company, 430 Harper
Park Drive, Suite A, Beckley, West Virginia 25801 (referred to herein as
“Seller”), and BPI ENERGY, INC., a Nevada corporation, 30775 Bainbridge Road
Suite 280, Solon, Ohio 44139 (“Purchaser”).
RECITALS
     WHEREAS, Seller is the owner of certain Methane Assets (as defined below)
located in Saline County, Illinois, and Purchaser desires to purchase such
assets from Seller; and
     WHEREAS, Seller has agreed to sell the Methane Assets to Purchaser and
Purchaser has agreed to purchase the Methane Assets from Seller, subject to and
in accordance with the terms and conditions hereinafter set forth.
     NOW THEREFORE, in consideration of the mutual promises contained herein,
the benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Purchaser and Seller agree as follows:
ARTICLE 1.
PURCHASE AND SALE
     Section 1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller is selling and conveying, and Purchaser is purchasing and
paying for, all of the Seller’s respective rights, title and interests in and to
the CBM and CMM associated with the 16 sections described in Exhibit A
(hereinafter the 16 sections referred to as the “Land”) (the CBM and CMM in the
Land, collectively, the “Methane Assets”), in the form of a deed that
substantially conforms to Exhibit B. The Parties acknowledge that the term
“Methane Assets” does not include (i) CBM or CMM rights associated with any
wells repurchased by Seller pursuant to Section 5.7 hereof, or (ii) CBM or CMM
rights associated with Seller’s efforts to vent gas, as provided in Exhibit B.
     Section 1.2 Rights and Liabilities. Subject to the terms and provisions of
this Agreement and the Exhibits, documents, certificates and other instruments
delivered pursuant hereto, Purchaser hereby is entitled to all rights of
ownership with respect to the Methane Assets and assumes all liabilities,
obligations or duties caused by or incurred by Purchaser after the Closing and
shall retain all liabilities caused by Purchaser’s operation of any and all CBM
or CMM wells or other assets on the Land prior to the Closing. For purposes of
this Section 1.2, the phrase “liabilities, obligations or duties” shall include,
without limitation, any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost, expense, obligation or responsibility,
fixed or unfixed, known or unknown, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured. Provided, however, that
Purchaser does not assume any contractual liabilities arising under or in
relation to any employment

 



--------------------------------------------------------------------------------



 



agreements, mineral marketing agreements, mineral sales agreements or mineral
prepays or any statutory liabilities under ERISA or workers’ compensation laws,
or any other liabilities arising under contracts not otherwise expressly
assumed.
     Section 1.3 Excluded Assets. It is specifically agreed that Seller is not
selling and Purchaser is not purchasing the following assets all of which shall
be deemed excluded from the definition of “Methane Assets” (“Excluded Assets”):
     (a) Any cash, accounts receivable, notes receivable or cash equivalents of
Seller attributable to the Methane Assets and relating to the period prior to
Closing;
     (b) Any right to use the Seller’s name, marks or insignia, or to use the
name of any other subsidiary or corporate affiliate of Seller; and
     (c) Any other mineral rights or other interests Seller may possess in the
Land.
     Section 1.4 Effective Time. The purchase and sale of the Methane Assets
shall be effective as of the time of Closing.
ARTICLE 2.
PURCHASE PRICE
     Section 2.1 Purchase Price. The purchase price for the Methane Assets
(“Purchase Price”) shall be Three Million Dollars ($3,000,000) payable in lawful
currency of the United States, shall be paid by Purchaser at Closing via
electronic funds transfer to an account specified by Seller.
     Section 2.2 Taxes. Seller agrees to pay any real estate tax or ad valorem
tax assessed, if any, on the Seller’s coal estate for 2005 taxes due in 2006,
and 2006 taxes due in 2007, and to hold Purchaser harmless from such real estate
or ad valorem taxes. Purchaser shall pay any real estate tax or ad valorem tax
assessed, if any, on the Methane Assets after the Closing, and shall hold Seller
harmless from such real estate or ad valorem taxes. The parties agree that
Purchaser shall be responsible for and pay all costs and fees with respect to:
(i) examining, insuring and transferring title to the Methane Assets, (ii) deed
transfer fees and taxes, and (iii) any other state or local conveyance fees,
recording fees or similar fee, cost, expense or tax with respect to the transfer
of Seller’s interest in the Methane Assets to Purchaser, but not any capital
gains, penalties, interest or income tax imposed on Seller arising from the sale
of the Methane Assets.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows:

 



--------------------------------------------------------------------------------



 



     (a) Methane Assets Previously Conveyed to Affiliates. Seller represents
that it has obtained any and all of the Methane Assets that it previously
conveyed to any of its affiliates at any time.
     (b) Transaction with American Premier Underwriters and AFC Coal Properties
(collectively, “APU”). Seller represents that it has obtained by Quit Claim
Deed, with covenant of after-acquired title to the extent of the purported paper
title conveyed to APU and within the chain of title to APU, all of APU’s right,
title and interest to all of the CBM and CMM in an area more specifically
described in Exhibit C of that certain Settlement Memorandum of Understanding
dated June 13, 2006, among Seller, Purchaser, APU and Central States Coal
Reserves of Illinois, LLC (“Central States”) (the Settlement Memorandum of
Understanding, hereafter “MOU”).
     (c) No Liens, Encumbrances or Conveyances. Seller represents that, during
its period of ownership and other than the reservations expressly provided for
in Exhibit B, it has not conveyed, encumbered or impaired the title conveyed to
Purchaser with respect to the Methane Assets, except as may have been conveyed
by Seller and then reconveyed to Seller prior to execution of this Agreement.
     (d) Corporate Organization and Qualification. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
West Virginia.
     (e) Corporate Authority. Seller has all requisite power and authority to
carry on its business as presently conducted, to enter into this Agreement, to
sell the Methane Assets on the terms described in this Agreement and to perform
its obligations under this Agreement. The consummation of the transactions
contemplated by this Agreement will not violate, or be in conflict with (i) any
provision of Seller’s articles of incorporation, bylaws, code of regulations, or
other governing documents, or (ii) any agreement or instrument to which Seller
is a party or by which Seller is bound, or (iii) any judgment, decree, order,
statute, rule or regulation applicable to Seller.
     (f) Transactions Authorized. The execution and delivery of this Agreement
and the transactions contemplated hereby have been duly and validly authorized
by all requisite action, corporate and otherwise, on the part of Seller and will
not (i) require any consent, authorization or approval of, or exemption by, or
filing under any provision of any law, statute, rule or regulation to which
Seller or the Methane Assets are subject, (ii) violate any judgment, order, writ
or decree of any court applicable to Seller or the Methane Assets,
(iii) conflict with, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under any agreement, contract,
commitment, lease or other instrument, document or undertaking to which either
Seller is a party or any of its Methane Assets are bound or (iv) result in the
creation or imposition of any encumbrance upon the Methane Assets.
     (g) Execution of Agreement. This Agreement has been duly executed and
delivered on behalf of Seller and, at the Closing, all documents and instruments
required

 



--------------------------------------------------------------------------------



 



hereunder to be executed and delivered by Seller shall have been duly executed
and delivered. This Agreement constitutes the legal, valid and binding
obligation of Seller enforceable in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency, moratorium
or other similar laws presently or hereafter in effect relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
     Section 3.2 Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller that:
     (a) Corporate Organization. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
     (b) Corporate Authority. Purchaser has all requisite power and authority to
carry on its business as presently conducted, to enter into this Agreement, to
purchase the Methane Assets on the terms described in this Agreement and to
perform its obligations under this Agreement. The consummation of the
transactions contemplated by this Agreement will not violate, or be in conflict
with, any provision of (i) Purchaser’s articles of organization, operating
agreement, or other governing documents, or (ii) any agreement or instrument to
which Purchaser is a party or by which Purchaser is bound, or (iii) any
judgment, decree, order, statute, rule or regulation applicable to Purchaser.
     (c) Transactions Authorized. The execution and delivery of this Agreement
and the transactions contemplated hereby have been duly and validly authorized
by all requisite action, corporate and otherwise, on the part of Purchaser and
will not (i) require any consent, authorization or approval of, or exemption by,
or filing under any provision of any law, statute, rule or regulation to which
Purchaser is bound, (ii) violate any judgment, order, writ or decree of any
court applicable to Purchaser, (iii) conflict with, result in a breach of,
constitute a default under, or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval under
any agreement, contract, commitment, lease or other instrument, document or
undertaking to which Purchaser is a party.
     (d) Execution of Agreement. This Agreement has been duly executed and
delivered on behalf of Purchaser and, at the Closing, all documents and
instruments required hereunder to be executed and delivered by Purchaser shall
have been duly executed and delivered. This Agreement constitutes the legal,
valid and binding obligation of Purchaser enforceable in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws presently or hereafter in effect
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).
     (e) Knowledgeable Investor; Due Diligence. Purchaser is an experienced and
knowledgeable investor and operator in the coalbed methane and coal mine methane
business and is capable of independently evaluating, and has independently
evaluated, the

 



--------------------------------------------------------------------------------



 



merits and bearing the risks of the purchase of and investment in the Methane
Assets contemplated by this Agreement. Purchaser acknowledges that Seller has
made available and will continue to make available to Purchaser, its
representatives and potential lenders the Methane Assets, including, but not
limited to, full access to any purchase and sale agreements, deeds or other
documents of conveyance relating to the Methane Assets, Seller’s title
information about the Methane Assets, copies of all available title opinions and
abstracts, instruments of title, maps, permits, easements, notices, licenses and
orders affecting the Methane Assets, in order to enable Purchaser to make an
independent, informed judgment with respect to the desirability of purchasing
the Methane Assets. Purchaser agrees that, independently and without reliance on
Seller and based on Purchaser’s own due diligence review of the information and
records relating to the Methane Assets, and such other documents and information
as it has deemed appropriate, it has made its own analysis of the Methane Assets
and its own evaluation of the value of the Methane Assets. Purchaser
acknowledges that it has completed its due diligence review of the Methane
Assets and any objections to Closing or matters not asserted by Purchaser in
writing to Seller on or before the Closing shall be deemed waived by Purchaser.
ARTICLE 4.
COVENANTS
     Section 4.1 Covenants and Agreements of Seller. Seller covenants and agrees
with Purchaser that Seller shall take or cause to be taken all such actions as
may be reasonably necessary or advisable to consummate and make effective the
sale of the Methane Assets and the transactions contemplated by this Agreement
and to assure that as of the Closing Date Seller will not be under any material
corporate, legal, or contractual restriction that would prohibit or delay the
timely consummation of such transactions.
     Section 4.2 Covenants and Agreements of Purchaser. Purchaser covenants and
agrees with Seller that Purchaser shall take or cause to be taken all such
actions as may be reasonably necessary or advisable to consummate and make
effective the purchase of the Methane Assets and the transactions contemplated
by this Agreement and to assure that as of the Closing Date Purchaser will not
be under any material corporate, legal or contractual restriction that would
prohibit or delay the timely consummation of such transactions.
ARTICLE 5.
ADDITIONAL AGREEMENTS
     Section 5.1 Condition and Title of Assets. Except as expressly set forth in
this Agreement, the parties mutually acknowledge and agree that Seller shall
convey and assign the Methane Assets to Purchaser, and Purchaser shall accept
the Methane Assets from Seller: (i) “AS IS, WHERE IS, AND WITH ALL FAULTS”,
without any warranty whatsoever by Seller as to their physical condition, the
extent of coal reserves in situ or the commercial feasibility of the mining
thereof, the condition of title and the existence of hazards or perils of
operations thereon; (ii) Seller has no obligation to repair or correct any such
facts, circumstances, conditions or

 



--------------------------------------------------------------------------------



 



defects or to compensate Purchaser for same; (iii) Seller has specifically
bargained for the assumption by Purchaser of all responsibility to inspect and
investigate the Methane Assets and the title thereto and of all risks attendant
thereto; and (iv) Purchaser will have prior to the Closing undertaken all such
physical inspections and examinations of the Methane Assets and the title
thereto or interests of which the Methane Assets are a part as Purchaser deems
necessary or appropriate as to their condition. Except as expressly set forth in
this Agreement, Purchaser acknowledges that Seller has made no representations
or warranties and shall have no liability to Purchaser (and Purchaser hereby
waives any right to recourse against Seller) with respect to the Methane Assets
and the title thereto, the economic feasibility of the Methane Assets, the
compliance or noncompliance with all laws, rules or regulations affecting the
Methane Assets, or any other aspect of the Methane Assets.
     Section 5.2 Title Procedure. Except as expressly set forth in this
Agreement, at the Closing, Seller shall convey its right, title and interest in
and to the Methane Assets with only the representations and warranties contained
in a deed in substantially the form attached hereto as Exhibit B, executed as
appropriate for each county in which the Methane Assets are located and executed
by Seller (“Seller’s Deeds”). If any information or data obtained by Purchaser
from public records or any other source reflects the existence of any material
encumbrance, encroachment, defect in or objection to Seller’s title to the
Methane Assets to be conveyed under the Seller’s Deeds that render title to the
Methane Assets or any portion thereof less than that being conveyed under the
Seller’s Deeds (all of which are herein called the “Title Defects”), Purchaser
shall give Seller written notice of the Title Defects. If Title Defects shall be
so specified, Seller may attempt to cure or to remove the Title Defects at its
own expense prior to Closing.
     Section 5.3 Environmental Liability. Purchaser and Seller agree that
Purchaser shall be liable to Seller for, and defend, indemnify and save and hold
harmless Seller from and against, all loss, cost or liability (“Losses”) caused
by Purchaser’s violation of any federal, state, and local laws, statutes,
ordinances, codes, regulations, rules, consent decrees, judicial or
administrative orders, permits, licenses, approvals, or other requirements
relating to the protection of human health, safety, or the environment, all as
amended or modified from time to time, and the regulations adopted pursuant
thereto, including any common law theory based on nuisance, trespass,
negligence, strict liability, or other tortious conduct; and/or any other
federal, state, or local laws, rules, regulations, or ordinances either in
existence as of the date of this Agreement, or enacted or promulgated after the
date of this Agreement, that are caused by Purchaser’s operations with respect
to the Methane Assets.
     Section 5.4 Prohibition on Certain Drilling Activities. Purchaser shall not
drill any additional coal bed methane (“CBM”) or coal mine methane (“CMM”) wells
in Sections 10 and 15 of Township 9 South, Range 5 East, Saline County,
Illinois. This does not affect Purchaser’s right to drill any new CBM and CMM
wells (as permitted by law) in any other acreage in the remaining portion of the
Land, nor does it affect Purchaser’s right to produce CBM or CMM from the wells
(and in the case of Meadowlark #2, to dispose of fluids through that well)
identified in Exhibit C, which have already been drilled in Sections 10 and 15,
provided that Purchaser does not perforate any casing passing through the No. 5
coal seam and all seams or other coal strata above the No. 5 coal seam to
produce any CBM or CMM from the No. 5 coal seam or any coal seam above the No. 5
coal seam, or to otherwise stimulate, by hydraulic

 



--------------------------------------------------------------------------------



 



fracture or other method, said coal seams in Sections 10 or 15. Purchaser
agrees, at its cost, to plug and otherwise reclaim, as and when required by law,
the wells identified in Exhibit C.
     Section 5.5 No Objection to Future Drilling Permit Applications. Seller
shall not object to any current or future applications by Purchaser or its
designees for permits to develop CBM or CMM on the Land provided, however, that
such applications and their content comply with Illinois laws and regulations.
This does not alter or affect Purchaser’s covenant not to drill new wells
described in Section 5.5 above.
     Section 5.6 Priority of Operations; Seller Relocation Rights. Subject only
to Seller’s rights to purchase any well pursuant to this Section and
Section 5.8, Purchaser’s CBM or CMM operations shall take priority over other
operations (including coal mining operations) for as long as CBM or CMM is
produced anywhere on the Land. Seller or its designees (not including Central
States Coal Reserves of Illinois, LLC (“Central States”)) may be permitted, by
mere delivery of written notice to Purchaser, to move gas gathering or gas
transportation lines or roads, water disposal systems, equipment, or power lines
servicing Purchaser’s wells, subject to (i) compliance with any applicable
surface agreements and (ii) any applicable law. Seller shall cause the work to
be performed under its direction and control and shall bear the cost and expense
associated with the work. Seller acknowledges on its behalf and on behalf of its
designees that such cost and expense shall include payments to Purchaser for any
costs incurred and revenue lost as a result of its CBM and/or CMM production
being interrupted.
     Section 5.7 Seller Purchase Rights. Subject to the obligation to
immediately plug the well, Seller or its designees (not including Central
States) shall have the right to buy any CBM or CMM well located anywhere on the
Land. Seller shall be wholly and principally liable for amounts due under this
Section. The payment to be made for the purchase of any well under this Section
shall be calculated at the Fair Market Value of the well taken, which will be
determined in the sole discretion of an appraiser who shall be a mutually
agreeable petroleum reserve engineer who has expertise in CBM production and
reserve analysis and is a member of the Society of Petroleum Engineers
(“Appraiser”). In the event Seller and Purchaser are unable to agree on an
individual to serve as the Appraiser then either party may petition the Energy
Section of the American Arbitration Association for the appointment of the
Appraiser pursuant to Rule 11 of the Rules of Commercial Arbitration of the
American Arbitration Association. The American Arbitration Association must
appoint an experienced petroleum engineer who has expertise in CBM production
and reserve analysis and is a member of the Society of Petroleum Engineers. The
Appraiser’s determination of the payment amount for the well purchased shall be
final and not appealable in any way by any Party. The cost, if any, of the
appointment of the Appraiser and of the Appraiser’s determination shall be at
Seller’s expense.
     Section 5.8 Seller Plugging Obligations. Seller agrees, at its cost, to
plug and otherwise reclaim, as required by law, the following four CBM wells
located in Williamson County, Illinois: (a) Delta #4 (located in Section 1,
Township 9 South, Range 4 East); (b) DDH #4 (located in Section 27, Township 8
South, Range 4 East); (c) DDH #5 (located in Section 10, Township 8 South, Range
4 East); and (d) Delta H1A (located in Section 9, Township 8 South, Range 4
East).

 



--------------------------------------------------------------------------------



 



     Section 5.9 Purchaser Plugging Obligations. Other than the four wells
listed in Section 5.9 above, and the obligation of Seller to plug any wells that
it purchases under Section 5.7 of this Agreement, Purchaser agrees, at its cost,
to plug and otherwise reclaim, when required by law, all CBM and CMM wells owned
and/or operated by Purchaser on the Land. Seller acknowledges that it will
abandon wells Delta Mine #14 (D6) and Delta #003, both located in Williamson
County, and Seller agrees to plug both of these wells within 6 months of the
Closing Date. With respect to all existing and future CBM and CMM wells on the
Land that pierce mineable No. 5 or No. 6 coal including, without limitation,
those wells listed on Exhibit D, Purchaser shall, when required by law, plug
such wells in accordance with then existing legal standards designed by
appropriate regulatory agencies to allow mining through the plug and well-bore.
By way of illustration and not limitation, today’s standards are set forth on
Exhibit E, attached hereto.
ARTICLE 6.
CLOSING
     Section 6.1 Date of Closing. Subject to the conditions stated in this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
is occurring, and possession, risk and beneficial ownership of Seller’s
interests in the Methane Assets is passing from Seller to Purchaser, at
12:00 a.m. Eastern Daylight Time on or before June 23, 2006, or such other time
and date as may be agreed to by Seller and Purchaser. The date Closing actually
occurs is herein called the “Closing Date”.
     Section 6.2 Place of Closing. The Closing shall be held at Seller’s offices
located at 1107 W. DeYoung St., Marion, Illinois.
     Section 6.3 Closing Obligations. At the Closing the following events are
occurring, each being a condition precedent to the others and each being deemed
to have occurred simultaneously with the others:
     (a) Execution of Transfer Documents. Seller is executing, acknowledging and
delivering the Deeds transferring the Methane Assets to Purchaser, consistent
with the terms and conditions of this Agreement.
     (b) Delivery of Funds. Subject to the terms and conditions of this
Agreement, at the Closing, Purchaser is delivering to Seller the Purchase Price
by wire transfer of immediately available funds sent to the account designated
by Seller in Exhibit A to the MOU.
     (c) Possession of Assets. Seller shall deliver to Purchaser possession of
the Methane Assets.
     (d) Settlement and Release Agreement and Termination Agreement.
Contemporaneously with the Closing hereunder, Purchaser, Seller, Central States
and American Premier Underwriters, Inc. shall have executed (i) that certain
Termination Agreement under which each of the parties have acknowledged the
lapse and termination of that certain Oil, Gas and Coal Bed Methane Gas Lease
dated April 3, 2001, and

 



--------------------------------------------------------------------------------



 



forever discharges and releases one another from any and all obligations
thereunder and (ii) that certain Settlement and Mutual Release Agreement in
settlement of the Lawsuit.
ARTICLE 7.
OBLIGATIONS AFTER CLOSING
     Section 7.1 Sales Taxes. Purchaser shall pay any applicable sales taxes or
other transaction taxes, duties or similar charges payable in connection with
the sale of Methane Assets, whether or not imposed upon Seller or Purchaser by
law.
     Section 7.2 Rights, Duties and Obligations. Subsequent to the Closing:
     (a) Claims Accruing after Closing Date. Purchaser shall defend, indemnify
and save and hold harmless Seller against all Losses caused by Purchaser’s
operations with respect to the Methane Assets after the Closing Date.
     (b) Claims from Breach of Seller’s Warranties. Seller shall defend,
indemnify and save and hold harmless Purchaser against all Losses that result
from or relate to or are attributable to any representation or warranty of
Seller contained herein being untrue or any warranty, agreement or covenant of
Seller contained herein being breached.
     (c) Claims from Breach of Purchaser’s Warranties. Purchaser shall defend,
indemnify and save and hold harmless Seller against all Losses that result from
or relate or are attributable to any representation or warranty of Purchaser
contained herein being untrue or any warranty, agreement or covenant of
Purchaser contained herein being breached.
     (d) Procedure for Indemnification.
     (1) Promptly after receipt by an indemnified party under Section 7.2 of
written notice (a “Notice of Claim”) of the commencement of any action, suit or
proceeding against it, or written threat thereof, such indemnified party shall,
if a claim is to be made against an indemnifying party under either of said
Sections, as applicable, give notice to the indemnifying party of the
commencement of such action, suit or proceeding. The indemnified party shall
furnish to the indemnifying party in reasonable detail such information as the
indemnified party may have with respect to such indemnification claims
(including copies of any summons, complaint, pleading or notice that may have
been served on it and any written claim, demand, invoice, billing or other
document evidencing or assenting the same). Subject to the limitations set forth
in this Section 7.2(d), no failure or delay by the indemnified party in the
performance of the foregoing shall reduce or otherwise affect the obligation of
the indemnifying party to indemnify and hold the indemnified party harmless,
except to the extent that (i) the failure to furnish notice was intentional,
which intentional failure shall extinguish the obligation to indemnify, and
(ii) in the case of a failure to furnish notice that is not intentional, such
failure or delay will extinguish the obligation to indemnify only insofar as the
delay shall have adversely affected the indemnifying party’s ability to defend

 



--------------------------------------------------------------------------------



 



against, settle or satisfy any action, suit or proceeding against it, damage,
loss, claim or demand for which the indemnified party is entitled to
indemnification hereunder.
     (2) If the claim or demand set forth in the Notice of Claim given by the
indemnified party is a claim or demand asserted by a third party, the
indemnifying party shall have 45 days after the Date of Notice of Claim to
notify the indemnified party in writing of its election to defend such
third-party claim or demand on behalf of the indemnified party. If the
indemnifying party elects to defend such third-party claim or demand, the
indemnified party shall make available to the indemnifying party and its agents
and representatives all records and other materials that are reasonably required
in the defense of such third-party claim or demand and shall otherwise cooperate
with, and assist the indemnifying party in the defense of, such third-party
claim or demand, and so long as the indemnifying party is defending such
third-party claim in good faith, the indemnified party shall not pay, settle or
compromise such third-party claim or demand. If the indemnifying party elects to
defend such third-party claim or demand, the indemnifying party shall have the
right to control the defense of such third-party claim or demand, at the
indemnifying party’s own expense. If the indemnifying party does not elect to
defend such third-party claim or demand or does not defend such third-party
claim or demand in good faith, the indemnified party shall have the right, in
addition to any other right or remedy it may have hereunder, to defend such
third-party claim or demand at the indemnifying party’s expense.
     (3) If any indemnified party shall have a claim under Section 7.2 against
any indemnifying party that does not involve a third-party claim, the
indemnified party shall deliver a notice with reasonable promptness to the
indemnifying party. The failure by any indemnified party to give an indemnity
notice shall not impair such party’s rights hereunder except to the extent that
an indemnifying party demonstrates that it has been materially prejudiced
thereby. If the indemnifying party notifies the indemnified party that it does
not dispute the claim described in such notice or fails to notify the
indemnified party within 45 days whether the indemnifying party disputes the
claim described in such indemnity notice, the amount specified in the notice
will be conclusively deemed a liability of the indemnifying party under
Section 7.2 and the indemnifying party shall pay, as the case may be, the amount
of such Loss to the indemnified party on demand. If the indemnifying party has
timely disputed its liability with respect to such claim, the indemnifying party
and the indemnified party will proceed in good faith to negotiate a resolution
of such dispute, and if not resolved through negotiation within 45 calendar days
of timely response by the indemnifying party, such dispute shall be resolved by
litigation in a court of competent jurisdiction.
     (4) The term “Date of Notice of Claim” shall mean the date the Notice of
Claim is effective pursuant to Section 8.4 of this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 7.3 Survival. The representations, warranties, covenants,
agreements and indemnities included or provided in this Agreement, or in any
Exhibit, document, certificate or other instrument delivered pursuant hereto,
shall survive the Closing.
     Section 7.4 Other Obligations Contained Herein. Perform and comply with all
obligation under Article 5 of this Agreement.
ARTICLE 8.
MISCELLANEOUS
     Section 8.1 Exhibits. All of Exhibits hereto are incorporated in this
Agreement by reference and constitute a part of this Agreement. Each party to
this Agreement and its counsel has received a complete set of Exhibits prior to
and as of the execution of this Agreement.
     Section 8.2 Expenses. Each Party shall bear its own fees, costs and
expenses incurred in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement, including the fees and expenses of
counsel.
     Section 8.3 Confidentiality. Except as otherwise set forth herein or as may
be required by law, Seller and Purchaser shall keep confidential all
information, terms, conditions and provisions relating to this Agreement and
shall not disclose the same to any other person or corporation or make any
disclosure with respect to the matters set forth in this Agreement without the
prior written consent of the other, provided however that the parties may
disclose such matters to their respective advisors, investors, lenders and
rating or regulatory agencies.
     Section 8.4 Notices. All notices and communications required or permitted
under this Agreement shall be in writing and any communication or delivery
hereunder shall be deemed to have been duly made if actually delivered
(including by confirmed facsimile), or if mailed by registered or certified
mail, postage prepaid, addressed as follows:

         
 
  If to Seller:   Colt, LLC
 
      430 Harper Park Drive, Suite A
 
      Beckley, West Virginia 25801
 
      Facsimile: (304) 255-4908
 
            With copy (not constituting notice) to:
 
      Brian A. Glasser, Esq.
 
      Bailey & Glasser LLP
 
      227 Capitol Street
 
      Charleston, WV 25301
 
      Facsimile: (304) 342-1110
 
       
 
  If to Purchaser:   BPI Energy, Inc.
 
      30775 Bainbridge Road Suite 280
 
      Solon, Ohio 44139
 
      Facsimile: (440) 248-4240

 



--------------------------------------------------------------------------------



 



              With copy (not constituting notice) to:
 
      James R. Carlson, Esq.
 
      Thompson Hine LLP
 
      3900 Key Center
 
      127 Public Square
 
      Cleveland, Ohio 44114-1291
 
      Facsimile: (216) 566-5800

     Either party may, by written notice so delivered to the other, change the
address to which delivery shall thereafter be made.
     Section 8.5 Limitation of Liability. Subject to Section 5.6 of this
Agreement, and except with respect to the indemnification obligations
specifically set forth herein, Seller and Purchaser do hereby covenant and agree
that, after Closing, the recovery by either party hereto of any damages suffered
or incurred by it as a result of any breach by the other party of any of its
covenants, agreements, representations, guaranties, warranties, disclaimers,
waivers or continuing obligations under this Agreement shall be limited to the
actual damages allowed by law suffered or incurred by the non-breaching party as
a result of the breach by the breaching party of its covenants, agreements,
representations, guaranties, warranties, disclaimer, waivers, or continuing
obligations hereunder and the breaching party shall not be liable to the
non-breaching party for consequential damages, including but not limited to loss
of profits, as a result of the breach, or any punitive or exemplary damages,
which damages are waived to the fullest extent allowed by law. Seller and
Purchaser hereby waive trial by jury in any judicial proceeding involving this
Agreement.
     Section 8.6 Amendment. This Agreement may not be altered or amended, or any
rights hereunder waived, except by an instrument in writing executed by the
party or parties to be charged with such amendment or waiver. No waiver of any
term, provision or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as, a further or continuing waiver of any
such term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.
     Section 8.7 Assignment. Purchaser may assign its rights or delegate its
duties or obligations under the terms of this Agreement to an affiliate of
Purchaser without the prior written consent of Seller; provided, however,
Purchaser shall remain liable for the performance of all of Purchaser’s duties
and obligations under this Agreement.
     Section 8.8 Headings. The headings of the Articles and Sections of this
agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.
     Section 8.9 Counterparts. This Agreement may be executed by Purchaser and
Seller in any number of counterparts, each of which shall be deemed an original
instrument but all of which together shall constitute but one and the same
instrument.
     Section 8.10 References. References made in this Agreement, including use
of a pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural,

 



--------------------------------------------------------------------------------



 



individuals, partnerships or corporations. As used in this Agreement, “party”
shall mean any natural person, corporation, partnership, trust, estate or other
entity. As used in this Agreement, “affiliate” of a party shall mean any
partnership, joint venture, corporation or other entity in which such party has
an interest or which controls, is controlled by or is under common control with
such party.
     Section 8.11 Governing Law. This Agreement and the transaction contemplated
hereby shall be construed in accordance with, and governed by, the laws of the
State of Illinois; and Seller and Purchaser consent to venue and exclusive
jurisdiction in the U.S. District Court for the Southern District of Illinois or
the Circuit Court of Saline County, Illinois, as appropriate.
     Section 8.12 Entire Agreement. This Agreement (including the Exhibits
hereto) constitutes the entire understanding between the parties with respect to
the subject matter hereof superseding all negotiations, prior discussions and
prior agreements and understandings relating to such subject matter.
     Section 8.13 Further Assurances. Upon the reasonable request of Purchaser,
and at Purchaser’s cost, Seller will at and after the Closing execute and
deliver to Purchaser such other documents as may be required to carry out the
transactions contemplated by this Agreement.
     Section 8.14 Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of the parties hereto and, except as otherwise
prohibited, their respective successors and assigns, and nothing contained in
this Agreement express or implied, is intended to confer upon any other person
or entity any benefits, rights or remedies.
[Signature page follows. Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of
the date first above mentioned.

             
 
                SELLER:    
 
                COLT, LLC    
 
           
 
  By:   /s/ James R. Morris    
 
                Name: James R. Morris         Its: Authorized Representative    
 
                PURCHASER:    
 
                BPI ENERGY, INC.    
 
           
 
  By:   /s/ James G. Azlein    
 
                Name: James G. Azlein         Its: President and CEO    

 